ORDER

PER CURIAM:
Jimmie Williams appeals the judgment of the motion court denying his Rule 24.035 motion for postconviction relief following an evidentiary hearing. He sought to vacate his convictions and sentences for two counts of class B felony child molestation in the first degree. He argues that the motion court clearly erred in finding that the State did not commit a Brady v. Maryland violation regarding audio and forensic DVD recordings and in rejecting his claims of ineffective assistance of counsel. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).